Bloodworth, J.
1. The trial judge did not abuse his' discretion in refusing to grant a new trial on account of alleged newly discovered evidence. Plaintiff in error failed to comply with the *365provisions of section 6086 of the Civil Code of 1910. See Carpenter v. State, 35 Ga. App. 346 (133 S. E. 350).
2. “The decision of every issue of fact is exclusively for the jury.” Davis v. Kirkland, 1 Ga. App. 5 (1) (58 S. E. 209). “No principle of law is founded upon better reason or has been more strictly adhered to by this court than that the jury are the proper judges of the weight and sufficiency of testimony and of the credibility of witnesses, and this court will not disturb the verdict of a jury where there is evidence to support its findings. Stricklin v. Crawley, 1 Ga. App. 139 (58 S. E. 215); Charles v. Brooker, 1 Ga. App. 219 (58 S. E. 218); Daughtry v. S. & S. Ry. Co., 1 Ga. App. 393 (58 S. E. 230).” Unity Cotton Mills v. Hasty, 19 Ga. App. 590 (2) (91 S. E. 916).

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.